Pottle, J.
This ease is controlled by the decision of this court in Elliott v. Tifton Mill & Gin Co., 12 Ga. App. 498 (77 S. E. 667), and the decision of the Supreme Court in Commercial Guano Co. v. Heather, 114 Ga. 416 (40 S. E. 299). An adult servant was injured by coming in contact with a revolving shaft upon which was a set-screw which caught in the servant’s clothing. Held, that the danger of coming into proximity to the shafting was obvious to a person of the servant’s age and experience, and it was not incumbent upon the master to give him warning with respect thereto. A nonsuit was properly awarded.

Judgment affirmed.